Citation Nr: 1131228	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether the reduction of a 20 percent disability rating for osteoarthritis of the left knee, previously characterized as internal derangement of the left knee, was proper.

2.  Entitlement to a disability rating in excess of 20 percent for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Newark, New Jersey Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO recharacterized the Veteran's disability of internal derangement of the left knee to osteoarthritis of the left knee and reduced the disability rating for the left knee from 20 percent to 10 percent, effective January 12, 2006.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in June 2011.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A March 1994 rating decision granted service connection for internal derangement of the left knee, assigning a 20 percent disability rating, effective September 1, 1993.  

2.  An October 2006 rating decision reduced the 20 percent evaluation assigned for internal derangement of the left knee to a 10 percent disability rating, effective January 12, 2006, and recharacterized the Veteran's left knee disability from internal derangement of the left knee to osteoarthritis of the left knee.  

3.  The medical evidence of record, including VA medical records and September 1993, October 1993, and August 2006 VA examinations, does not demonstrate sustained improvement of the Veteran's osteoarthritis of the left knee, nor does this evidence make it reasonably certain that material improvement would be maintained under the ordinary conditions of life.

4.  The Veteran's osteoarthritis of the left knee is productive of x-ray evidence of osteoarthritis, extension to 0 degrees, flexion ranging from 120 to 125 degrees, and pain.  


CONCLUSIONS OF LAW

1.  The reduction of the assigned 20 percent disability ratings for osteoarthritis of the left knee was improper and restoration of the 20 percent disability rating for such disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes 5010, 5257, 5260, and 5261 (2010).

2.  The criteria for a disability rating in excess of 20 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 5260, and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appeal arises from a reduction of the evaluation for osteoarthritis of the left knee, previously characterized as internal derangement of the left knee.  An October 2006 rating decision recharacterized the Veteran's disability of internal derangement of the left knee to osteoarthritis of the left knee and reduced the disability rating for the left knee from 20 percent to 10 percent, effective January 12, 2006.  As such, no letter advised the Veteran of his due process rights concerning the proposal of reduction, however, the lack of such notice is not prejudicial to the Veteran as the decision below favorably finds the reduction was improper and restores the Veteran's 20 percent disability rating for osteoarthritis of the left knee.

The Veteran was also provided notice of the VCAA in March 2006, July 2006, and March 2008 pertaining to his claim for increase, filed in January 2006.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in June 2007 with subsequent re-adjudication in July 2007, December 2007, January 2009, and February 2010 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are indicative of his actual knowledge of the requirements for substantiating his claims.  He presented testimony to the undersigned Veterans Law Judge regarding his left knee symptoms and he reported his symptoms and their effect on his daily activities to VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).



Factual Background

The Veteran testified in a June 2011 Travel Board hearing that his left knee symptoms include instability, severe and constant pain, and he required the use of a cane, stick, or brace to prevent him from falling.  He also testified that his pain prevented him from standing, walking, bending or stooping.  

In a September 1993 VA examination, he reported having the need to wear a left knee brace and an ACE bandage type of device because his knee had gotten progressively worse and he was unable to walk without the brace on it.  He also reported his knee was productive of constant pain which increased with cold temperature, swelling with cold temperature, and his knee gave way when he walked a distance.  The Veteran reported taking medication, Motrin, four times a day.  A physical examination revealed trace positive edema in the left lower leg, normal gait, and +2 deep tendon reflexes.  The examiner referred the Veteran for an orthopedic examination of the knee and cited x-ray results revealing comma shaped calcifications, partially attached to the upper medial condoyle of the femur consistent with so-called Pelligrini Steida's disease.  The Veteran was diagnosed with left knee and left lower extremity edema and the examiner referred to the orthopedics examination for further details.  

In an October 1993 VA orthopedic examination, the Veteran reported symptoms of left knee pain and swelling.  He stated he used an ACE bandage to help control the swelling.  A physical examination revealed a normal alternating gait, mild swelling of the left knee, limited range of motion with flexion to 90 degrees and full extension, no evidence of quadriceps atrophy, no crepitus, no evidence of ligamentous instability, negative McMurray's sign, and the Veteran appeared to be significantly guarded during the examination.  An x-ray of the left knee was notable for Pelligrini Steida disease but was otherwise within normal limits.  The Veteran was diagnosed with internal derangement of the left knee, which the examiner believed was secondary to the diagnosis of history of trauma to the left leg with no evidence of disability pertaining to the left femur.  

VA medical records from September 1993 to August 2006 reflects the was treated for complaints of pain in the left knee and diagnosed with degenerative joint disease, osteoarthritis, osteoarthrosis and arthralgia of the knee.  In January 2005 the Veteran reported having left leg and knee pain and walked with a cane.  At this time, a physical examination revealed painful passive range of motion, no palpable tenderness, positive patellar grind, no erythema, no ballottement, and no edema.  x-rays from October 2005 demonstrated findings of tricompartmental osteoarthritis in both knees.  An October 2005 physical examination of the left knee reflects findings of no swelling, no effusion, no edema, and mild tenderness.  

In a December 2005 VA outpatient treatment report the Veteran began receiving physical therapy and injections for pain in the left knee.  At this time he also complained of having pain in the bilateral knees, increasing difficulty with ambulation and transfers, weakness across the knees, legs giving out with falls, and using a cane.  Physical examinations in December 2005 revealed tenderness to palpation, crepitus with flexion and extension, some mild to moderate left effusion, no erythema, no ecchymosis, and no ligamentous laxity.  

In a January 2006 VA outpatient treatment report, physical examinations of the left knee revealed no erythema or ecchymosis, minimal tenderness to palpation, no effusion, and positive pain with hyperflexion of the left knee.  The Veteran reported earlier in January 2006 that he had pain in the left knee, exacerbated by standing from a sitting position and prolonged walking, however, later in January 2006, following injection therapy, he reported improved left knee pain from 0 out of 10 on a scale of 1 to 10.  Subsequent VA outpatient treatment reports through August 2006 revealed the Veteran's active problems included degenerative joint disease, osteoarthrosis and arthralgia of the knee.  

In an August 2006 VA examination, the Veteran reported that over the past two years, his left knee pain had becoming progressively worse.  He stated that pain was constant, sharp, on average at a nine out of 10 on a scale from one to 10, and was aggravated by walking.  The Veteran reported that he had worked as a corrections officer and retired in 2001.  He was independent in his activities of daily living.  The Veteran used crutches on average of three to four days at home, however he arrived at the examination without any assistive devices.  No additional limitation following repetitive use or during flare ups was reported.  A physical examination revealed no gross deformity or obvious joint effusion.  Range of motion from zero to 120 degrees with severe pain at the end of range of motion.  Following five repetitive ranges of motion, the pain appeared to increase, however, range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Quadriceps strength was good.  The Veteran ambulated without significant deviation or assistive device.  

VA outpatient treatment reports from August 2006 to May 2008 reflect that the Veteran's active problems included degenerative joint disease, osteoarthrosis and arthralgia of the knee.

In a June 2008 VA examination, the Veteran reported that he was retired and did not use any assistive devices.  He stated that over the years he had been getting worsening knee pain in the recent years, left worse than right.  The Veteran reported pain with standing, walking, and going up or down stairs.  He reported positive buckling, no locking, no instability, no interference with his job, no interference with daily activities, no problems with repetitive use, no recent physical therapy, and no incapacitating episodes or flare ups.  He stated having daily pain.  A physical examination of the knees revealed positive arthritic changes and no effusion or cellulitis.  The left knee was able to extend to 0 degrees of extension and 125 degrees of flexion, with complaints of pain throughout.  There was no instability of either knee with varus or valgus testing or anterior or posterior stressing bilaterally.  Patellar grind test was positive bilaterally.  Medial and lateral joint line tenderness was positive bilaterally.  McMurray's sign was negative bilaterally.  After repetitive motion of both knees, there was no additional loss of joint function due to pain, fatigue or lack of incoordination.  

VA outpatient treatment reports from June 2008 to November 2009 reflect that the Veteran's active problems included active problems included degenerative joint disease, osteoarthrosis and arthralgia of the knee.  In March 2009 he complained of pains in the knees and reported that he walked two miles daily.  At this time, a physical examination revealed no findings of edema.  

Analysis

The RO granted service connection for internal derangement of the left knee in March 1994, assigning a 20 percent disability rating, effective September 1, 1993.  By an October 2006 rating decision, the RO recharacterized the Veteran's disability of internal derangement of the left knee to osteoarthritis of the left knee and reduced the disability rating for the left knee from 20 percent to 10 percent, effective January 12, 2006.

The Veteran takes issue with the disability ratings assigned when his service connected left knee was reduced from 20 percent to 10 percent.  

This issue essentially involves two questions.  First, was the reduction in the 20 percent disability rating proper; and second, whether the assignment of a higher disability rating for osteoarthritis of the left knee is proper.

A.  Whether the reduction of the 20 percent disability rating for osteoarthritis of the left knee was proper.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, while the RO reduced the disability rating for osteoarthritis of the left knee from 20 percent to 10 percent October 2006, the Veteran's total combined evaluation for compensation at this time remained the same at 20 percent, as was previously assigned, due to additional grants of service connection for other disabilities in the October 2006 rating decision.  Accordingly, as the October 2006 reduction of the disability ratings for osteoarthritis of the left knee did not result in a reduction or discontinuance of compensation payments currently being made, the requirements of 3.105(e) are not applicable to the issues on appeal.  

In considering the reduction of the Veteran's 20 percent schedular rating for osteoarthritis of the left knee, previously characterized as internal derangement of the left knee, there are special protections afforded by 38 C.F.R. §§ 3.343 and 3.344.  

With respect to the special protections afforded for total disability ratings, 38 C.F.R. § 3.343, provides that total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether a veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms had been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months).  38 C.F.R. § 3.343(a) (2010).  Accordingly, pursuant to 38 C.F.R. § 3.343(a), the 100 percent schedular rating will not be reduced without examination showing "material improvement" in the Veteran's condition.

Under 38 C.F.R. § 3.344, rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a) (2010).

However, 38 C.F.R. § 3.344(c) specifies that the above considerations are required for ratings which have continued for long periods at the same level (five years or more); they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Id.  

The Board notes that, 38 C.F.R. § 3.343 is inapplicable in this case as there has been no reduction of a total disability rating the in the current appeal.  

As the Veteran's assigned 20 percent disability rating for osteoarthritis of the left knee, previously characterized as internal derangement of the left knee, was in effect for over five years, from September 1, 1993 until it was reduced effective January 12, 2006, the provisions of 38 C.F.R. § 3.344 apply in this case.  The Board finds however, that the medical evidence of record, including VA medical records as well as the September 1993, October 1993, and August 2006 VA examinations, does not demonstrate sustained improvement of the Veteran's osteoarthritis of the left knee and this evidence does not make it reasonably certain that any material improvement would be maintained under the ordinary conditions of life.  

In this regard, the Board observes that the September 1993 and October 1993 VA examinations demonstrated findings of reported left knee pain, swelling, the need for assistive devices including an ACE bandage and knee brace, trace positive edema in the left lower leg, normal gait, +2 deep tendon reflexes, mild swelling, limited range of motion with flexion to 90 degrees and full extension, no evidence of quadriceps atrophy, no crepitus, no evidence of ligamentous instability, negative McMurray's sign, and x-ray evidence of Pelligrini Steida disease but was otherwise within normal limits.  Thereafter VA medical from September 1993 to August 2006 reflect findings of pain, reported increasing difficulty with ambulation and transfers, reported weakness across the knees, reported legs giving out with falls, the Veteran reported walking with a cane, x-ray evidence of tricompartmental osteoarthritis bilaterally, tenderness to palpation, crepitus with flexion and extension, some mild to moderate left effusion, no erythema, no ecchymosis, no ligamentous laxity, and positive pain with hyperflexion of the left knee.  

In addition, the August 2006 VA examination revealed reports of the left knee becoming progressively worse, pain, reports of the use of crutches on average of three to four days at home, no gross deformity or obvious joint effusion, and range of motion from zero to 120 degrees with severe pain at the end of range of motion with no additional limitation of motion, fatigue, weakness, or lack of endurance upon repetitive motion.  

As such, the medical record, taken as a whole from the September 1993 VA examination, does not clearly warrant the conclusion that sustained improvement has been demonstrated.  Even considering the VA medical records wherein the Veteran received injection therapy and physical therapy for his knee pain, this evidence does not reflect that it would be reasonably certain that any material improvement would be maintained under the ordinary conditions of life.  38 C.F.R. §  3.344.  In this regard, the Board points to: (1) the Veteran's continual complaints of increasing pain throughout the record; (2) the x-ray findings of osteoarthritis in both knees; (3) the Veteran's continued reports of difficulty with prolonged walking and transfers; and (4) the use of assistive devices including a cane and crutches.  Thus, the Board finds that the reduction from 20 percent osteoarthritis of the left knee was improper.  Accordingly, the 20 percent disability rating for osteoarthritis of the left knee is restored.  



B.  Entitlement to disability ratings in excess of 20 for osteoarthritis of the left knee.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's left knee has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

After a careful review of the evidence of record, the Board finds that the Veteran's osteoarthritis does not warrant disability ratings in excess of the 20 percent currently assigned under Diagnostic Codes 5257, 5260 or 5261 any time throughout the appeal.  The Board has based its conclusions on the medical evidence outlined above, which shows symptoms productive of pain, mild tenderness, some findings of swelling prior to January 2006, extension to 0 degrees, flexion ranging 120 to 125 degrees, and crepitus.  While findings demonstrated range of motion with pain, there was no additional limitation of motion, loss of joint function, fatigue, weakness, lack of endurance, or lack of incoordination.  In addition, the Veteran reported having no additional limitation following repetitive use or during flare ups in the August 2006 VA examination.

The Board also notes the Veteran's reports of difficulty with ambulation and transfers, weakness across the knees, legs giving out with falls, and he used a cane and crutches, the evidence of record demonstrates no findings of a gait abnormality, instability of the left knee or subluxation of the left knee.  The Board finds, however that a December 2005 physical examination revealed no ligamentous laxity, the August 2006 VA examination revealed that the Veteran had arrived at the examination without any assistive devices, he reported that he was independent in his activities of daily living, and he ambulated without significant deviation, and the June 2008 VA examination revealed he did not use any assistive devices, and there was no instability of either knee with varus or valgus testing, anterior or posterior stressing, and McMurray's sign was negative bilaterally.  In the June 2008 VA examination the Veteran also reported no locking, no instability, no interference with his job, no interference with daily activities, no problems with repetitive use, no recent physical therapy, and no incapacitating episodes or flare ups.  

Therefore, there is no objective evidence of limitation of motion or instability that would warrant a disability rating in excess of the 20 percent currently assigned under Diagnostic Codes 5257, 5260, or 5261.  See 38 C.F.R. § 4.71a.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a compensable disability rating as demonstrated by the August 2006 and June 2008 VA examinations; however, as the Veteran's left knee disability does not meet the criteria for the assignment of a compensable rating based upon limitation of motion, any additional functional loss due to pain, weakness, excess fatigability, or incoordination need not be considered.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected left knee does not reflect ankylosis or an impairment of the tibia or fibula, Diagnostic Codes 5256 and 5262 do not apply.  See 38 C.F.R. § 4.71a.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent at any time since the date of claim for increase on January 12, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 20 percent disabling since that date, so his rating cannot be "staged" because the 20 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's osteoarthritis of the left knee should be rated at 20 percent, but no more, from January 12, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than 20 percent from January 12, 2006, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated June 2007, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The reduction of the 20 percent disability rating for osteoarthritis the left knee, previously characterized as internal derangement, was improper, and the 20 percent disability rating is restored, effective the date of the reduction.

A disability rating in excess of 20 percent for osteoarthritis of the left knee is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


